Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The action is in response to the papers filed on 3/23/21.
2.	The instant application is a national stage entry of PCT/US2016/034473, International Filing Date: 05/26/2016, claiming priority from provisional application 62169404, filed on 06/01/2015.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/23/21 was filed after the mailing date of the Non-Final rejection on 11/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The arts cited in the IDS have been considered by the examiner.
	It is in the examiner’s opinion arts of the record taken alone or in combination including the ones cited in said IDS do not teach the combination of steps of claim 1.

Nucleic acid sequence listing –Accepted
4.	The nucleic acid sequence listing filed on 3/23/21 has been accepted by the office on 3/24/21.



Amendment to the Specification –Accepted
5.	The amendments to the specification filed on 3/23/21 have been reviewed and entered. No new matter has been introduced by the amendments.

Claim status
6.	In the claim listing of 3/23/21 claims 1-2, 6, 8-10, 12-16, 18-20, 50-52, 55 and 58 are pending in this application and are under prosecution. Claims 3-5, 7, 11, 17, 21-49, 53-54 and 56-57 are canceled.

Withdrawn Rejection and Response to the Remarks
6.	The previous rejection of claims 1-2, 6, 8-10, 12-16, 18-20, 50-52, 55 and 58 under 35 USC 112(b) has been withdrawn in view of persuasive arguments made by the applicant that the recitation of the remaining elements of claim 1, including “hybridizing to RNA of an RNA sample a plurality of oligonucleotides..., wherein each of the plurality of oligonucleotides comprises a stochastic barcode comprising a molecular label,...; extending the hybridized plurality of oligonucleotides to generate a plurality of nucleic acid molecules of the one or more reference genes,” inherently includes the component “the number of molecular labels associated with the plurality of nucleic acid molecules” because the quantity of molecular labels is an inherent feature of the recited element (Remarks, pg. 8).



Examiner’s Comment
7.	Claims 1-2, 6, 8-10, 12-16, 18-20, 50-52, 55 and 58 have been renumbered as claims 1-19. The dependent claims have been grouped together based on their dependencies.

Conclusion
8.	Claims 1-2, 6, 8-10, 12-16, 18-20, 50-52, 55 and 58 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634


/NARAYAN K BHAT/Primary Examiner, Art Unit 1634